DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claims 7 and 14 reciting “wherein the first radiation element further has a second radiation portion, the feeding portion is electrically connected between the first radiation portion and the second radiation portion, and an operating frequency band generated by the second radiation portion is greater than an operating frequency band generated by the first radiation portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 5 and 9-11 respectively reciting “the orthogonal projection” are indefinite for lacking antecedent basis. For purposes of examination, this limitation will be interpreted as --an orthogonal projection--. 
Claims 3-6 are rejected for depending on claim 2. 

Claims 12-15 are rejected for depending on claim 11. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable electronic device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over “Zhu” (US 2021/0218137). 
Claim 1: Zhu discloses an electronic device, comprising: 
a first radiation element having a first radiation portion 111 (Fig. 9) and a feeding portion a1 electrically connected to the first radiation portion [0090]; 
a second radiation element 121 coupled to the first radiation element [0062] and being separate from the first radiation element; 
a grounding element 22 electrically connected (via d2, Fig. 10) to the second radiation element [0082]; and 
a feeding element 112 (Fig. 9) including a feeding end a1 (Fig. 10) and a grounding end d1 [0082], wherein the feeding end is electrically connected to the feeding portion, and the grounding end is electrically connected to the grounding element. 

However, Zhu teaches [0096] “Optionally, in the embodiments of the present invention, the first band may be [700 MHz, 960 MHz]. The second band may be [1710 MHz, 2690 MHz]. It may be understood that the first band and the second band are only examples for description. This may be specifically determined according to an actual usage requirement, and is not limited in the embodiments of the present invention.” (See also, ¶¶ [0098]-[0100].)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Zhu’s device such that wherein an operating frequency band generated by the first radiation element is greater than an operating frequency band generated by the second radiation element, in order to obtain communication diversity. 
 
Claims 2, 3, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (cited above) in view of “Ota” (US 7228112). 
Claim 2: As best understood, Zhu discloses the electronic device according to claim 1, further comprising: 
a first substrate, a second substrate, a first casing and a second casing; wherein the first substrate is disposed on the first casing, and the second substrate is disposed on the second casing, wherein the first radiation element is disposed on the first substrate, the second radiation element is disposed on the second substrate (a skilled artisan would appreciate a first and a second substrate with respective radiation elements are inherent in view of ¶ [0032], teaching independent screens, and Fig. 1a depicting such screens using dotted screen-separating lines).  

Ota discloses a first substrate 22 (Fig. 5), a second substrate 23, a first casing 12 and a second casing 11; wherein the first substrate is disposed on the first casing, and the second substrate is disposed on the second casing (see Figs. 4-5), the second casing having (inherently) a non-metal (dielectric) area (on PCB 23) corresponding to the second radiation element 37; wherein the first radiation 36 element is disposed on the first substrate 22, the second radiation element 37 is disposed on the second substrate 23, the first substrate and the second substrate are disposed between the first casing and the second casing (see Fig. 5), and the orthogonal projection of the second radiation element on the second casing at least partially overlaps with the non-metal area; and wherein the first casing and the second casing have a distance there-between (see Fig. 5), and the material of the first casing and the second casing is metal (col. 6, ll. 42-49).
Ota teaches “By locating a plurality of the antennas as remote as possible in the small portable radio device, in this manner, interference between the antennas can be restrained” (see sentence bridging cols. 2 and 3). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Zhu’s invention such that the second casing has a non-metal area corresponding to the second radiation element; wherein the first radiation element is disposed on the first substrate, the second radiation element 
 
Claim 3: As best understood, Zhu discloses the electronic device according to claim 2, further comprising: a grounding conductive element 21, 22 (Fig. 9); wherein the grounding conductive element is electrically connected between the second radiation element and the grounding element (see Fig. 9).

Claim 5: As best understood, Zhu discloses the electronic device according to claim 2, wherein the orthogonal projection of the second radiation element on the first casing at least partially overlaps with the orthogonal projection of the first radiation element on the first casing (see Fig. 5 of Ota).

Claim 6: As best understood, Zhu discloses the electronic device according to claim 2, wherein the first radiation element generates an operating frequency band between 1710 MHz and 2690 MHz, and the second radiation element generates an operating frequency band between 698 MHz and 960 MHz [0096].

Claim 7: As best understood, Zhu discloses the electronic device according to claim 2, wherein the first radiation element 111 (Fig. 9) further has a second radiation portion (adjacent to x1), and the feeding portion is electrically connected between the first 
Claim 8: Zhu fails to expressly teach wherein the first radiation element and the first casing have a first predetermined distance greater than 0.1 mm there-between, and the second radiation element and the first casing have a second predetermined distance greater than 5 mm there-between.
However, the courts have held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Nevertheless, Ota teaches “By locating a plurality of the antennas as remote as possible in the small portable radio device, in this manner, interference between the antennas can be restrained” (see sentence bridging cols. 2 and 3). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Zhu’s invention such that wherein the first radiation element and the first casing have a first predetermined distance greater than 0.1 mm there-between, and the second radiation element and the first casing have a second predetermined distance greater than 5 mm there-between, in order to restrain interference between the radiation elements, thereby facilitating antenna efficiency. 

Claim 10: As best understood, Zhu discloses the electronic device according to claim 1, further comprising: a first casing and a second casing; wherein the first radiation element is disposed adjacent to the first casing, and the second radiation element is dis
Zhu fails to expressly teach wherein the second casing has a non-metal area corresponding to the second radiation element, and the orthogonal projection of the second radiation element on the second casing at least partially overlaps with the non-metal area.
Ota discloses wherein the second casing 11 (Fig. 5) has a non-metal area (on PCB 23) corresponding to the second radiation element 37, and the orthogonal projection of the second radiation element on the second casing at least partially overlaps with the non-metal area (see Fig. 5). 
Ota teaches “By locating a plurality of the antennas as remote as possible in the small portable radio device, in this manner, interference between the antennas can be restrained” (see sentence bridging cols. 2 and 3). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Zhu’s invention such that wherein the second casing has a non-metal area corresponding to the second radiation element, and the orthogonal projection of the second radiation element on the second casing at least partially overlaps with the non-metal area, in order to restrain interference between the radiation elements, thereby facilitating antenna efficiency. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Ota as applied to claim 3 above, and further in view of “Lee” (US 2016/0164166).
Claim 4: Zhu fails to expressly teach wherein the grounding conductive element is an elastic metal element.
Lee discloses wherein the grounding conductive element (unshown) is an elastic metal element.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Zhu’s invention such that the grounding conductive element is an elastic metal element, in order to facilitate generation of high and low frequency resonant modes (Lee: [0014]). 
 
Claims 9 and 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwai (US 8232926), Fig. 9
Tsai (US 2020/0304185), Figs. 1-5
Kim (US 2018/0366813), Fig. 5
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845